Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10990237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Sgueo on 2/17/2022 and 2/22/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method of a terminal device displaying an application, the method comprising: 

displaying a second application on a sub-window overlapping the full-sized window;
based on a first gesture being detected on the sub-window for displaying a plurality of sub-windows, displaying the plurality of sub-windows on the full-sized window in a stack in which sub-windows of the plurality of sub-windows overlap each other, the sub-windows displaying applications, respectively, that are being executed by the terminal device; 
based on a second gesture being detecting for changing a foremost sub-window in the stack of the plurality of sub-windows to a next sub-window, displaying the next sub-window as the foremost sub-window in the stack; 
based on a third gesture being detected for selecting one application from among the applications displayed in the plurality of sub-windows, displaying the one application on the full-sized window instead of the first application; and
based on the changing of the foremost sub-window in the stack to the next sub-window, the foremost sub-window is moved to be displayed as a last sub-window at a back of the stack of the plurality of sub-windows.

2.	(Previously Presented)	The method of claim 1, further comprising, while displaying the one application on the full-sized window, displaying the first application as the foremost sub-window in the stack of the plurality of sub-windows.

3.	(Previously Presented)	The method of claim 1, 

wherein the second application is displayed on the sub-window, the sub-window being a window which is decreased in size from a size of the full-sized window while maintaining a certain proportion and which overlaps the full-sized window, and 
wherein the sub-window is displayed on a portion of the entire area of the display of the terminal device.

4.	(Previously Presented)	The method of claim 1, wherein the plurality of sub-windows overlap each other and are displayed according to an order in which each application is executed by the terminal device or an order in which each application is requested to be displayed.

5.	(Cancelled)

6.	(Currently Amended)		A terminal device for displaying an application, the terminal device comprising:
a display; and 
a memory storing one or more instructions; and
at least one processor configured to execute the one or more instructions to:
control the display to display a first application on a full-sized window,
control the display to display a second application on a sub-window overlapping the full-sized window,
first gesture being detected on the sub-window for displaying a plurality of sub-windows, control the display to display the plurality of sub-windows on the full-sized window in a stack in which sub-windows of the plurality of sub-windows overlap each other, the sub-windows displaying applications, respectively, that are being executed by the terminal device,
based on a second gesture being detected for changing a foremost sub-window in the stack of the plurality of sub-windows to a next sub-window, control the display to display the next sub-window as the foremost sub-window in the stack, 
based on a third gesture being detected for selecting one application from among the applications displayed in the plurality of sub-windows, control the display to display the one application on the full-sized window instead of the first application, and
based on the changing of the foremost sub-window in the stack to the next sub-window, the foremost sub-window is moved to be displayed as a last sub-window at a back of the stack of the plurality of sub-windows.

7.	(Previously Presented)	The terminal device of claim 6, wherein the at least one processor is further configured to execute the one or more instructions to, while displaying the one application on the full-sized window, control the display to display the first application as the foremost sub-window in the stack of the plurality of sub-windows.

8.	(Previously Presented)	The terminal device of claim 6, 

wherein the second application is displayed on the sub-window, the sub-window being a window which is decreased in size from a size of the full-sized window while maintaining a certain proportion and which overlaps the full-sized window, and 
wherein the sub-window is displayed on a portion of the entire area of the display of the terminal device.

9.	(Previously Presented)	The terminal device of claim 6, wherein the plurality of sub-windows overlap each other and are displayed according to an order in which each application is executed by the terminal device or an order in which each application is requested to be displayed.

10.	(Cancelled)

11.	(Previously Presented)	A non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method of claim 1.


Allowable Subject Matter
Claims 1-4, 6-9, and 11 are allowed.


The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, see argument pages 8-12. Therefore, in consideration of the prior arts and the amended claims, the prior arts do not suggest or disclose the features that are argued, and therefore the claims as amended are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171